DETAILED ACTION
This office action is based on the claim set submitted and filed on 03/10/2022.
Claims 1, 3, and 9-11 have been amended. Claim 12 has been canceled.
Claims 1-11 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC§ 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, it is unclear as to whether the language of" ... taking from the following: ... ," as appears within Claim 3 of the instant Application, is claiming all of the elements which follow the language, or whether only one or more of the elements are being claimed, and thus are required by the limitations. Further correction and clarification is required regarding the claim language of Claim 3
of the instant Application. For the purposes of this examination, Examiner interprets the claim
language "taken from the following" to mean one or more of the following.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al (US 2021/0037932 A1 – “Min”) in view of Daube et al. (US 2021/0173451 A1- “Daube”)

Regarding Claim 1 (Currently Amended), Min teaches a wearable, wellness-tracking ring comprising:
a main body portion wherein said main body portion has an outer surface, and wherein said outer surface of said main body portion contains a central groove created by a first flange and a second flange surrounding a perimeter of said outer surface of said main body portion on either side of said outer surface Min discloses a ring main body comprising outer surface that and a groove created by first and second flange on either side of outer surface (Min: [Abs], [Fig. 2, 13], [0049]).
an inner surface of said main body portion opposing said outer surface wherein an aperture is created therethrough that is only … circular in shape through which a finger of a user can fit therebetween and wherein said inner surface further comprises Min discloses an inner surface of a ring Min: [Fig. 6], [0055]
a removable external outer shell affixable and detachable in said groove of said outer surface; Min discloses a cover member configured in a shape of outer periphery of the outer ring (Min: [Fig. 1, 2, 13,], [0062]) 
a control button on said outer surface that is accessible to said user while said user's finger is placed through said aperture and said flat plateau is contacting skin on said user's finger and said button is reachable by said user Min discloses a switch positioned on the outer surface and accessible to user when the ring is being worn (Min:  [Fig. 2, 13], [0062]).

Min discloses an outer and inner circular and partial circular shape and a flat portion [fig. 2, 12], [0090], but does not expressly discloses the outer shape is circular in shape and the inner shape is partially circular in shape with a raised portion creating a non-circular surface and the raised portion creates a flat plateau.
Daube teaches
said outer surface being circular in shape Daube discloses a circular outer shape (Daube: [Fig. 1, 2])
an inner surface of said main body portion opposing said outer surface wherein an aperture is created therethrough that is only partially circular in shape Daube discloses a partially circular inner shape (Daube: [Fig. 1, 2])
a raised portion that creates a non-circular profile for said aperture wherein said raised portion creates a flat plateau that is covered by a protective top and is made of a same material as said inner surface and containing no contact sensors wherein said protective top covers housed electronic components that are programmed and protected thereunder to capture data from said user Daube discloses a raised portion with a flat plateau creating a non-circular inner surface comprising charging and communication pins and housing plurality of component (Daube: [Fig. 1-3], [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Min to incorporate the features of the ring surface, as taught by Daube since the claimed invention is only a combination of an inner and outer surface smart ring with impeded components which would have performed the same function in combination as each did separately. In the present case, Min teaches a smart ring to with a circular inner and outer surface comprising sensing components to perform the function of detecting vital health parameters and similarly a smart ring with partial circular inner surface and raised portion comprising sensing component, as taught by Daube would perform that same function disclosed in the instant claim, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Regarding Claim 3 (Currently Amended), the combination of Min and Daube teaches the ring as defined in claim 1 wherein said electronic components are taken from the following: rigid-flex printed circuit board, infrared and/ or red heart rate sensor, curved rechargeable battery, contact pins for charging, accelerometer, vibration motor, flash memory, power management integrated circuit, Bluetooth microcontroller Min discloses a ring includes a circuit unit comprising a printed circuit boards [rigid] coupled with flexible printed circuit board, various types of sensors such as accelerometer, ECG, etc., power unit (Min: [Fig. 2, 7A-B, 8], [0054], [0065], [0097], [0100]). 

Regarding Claim 4 (Original), the combination of Min and Daube teaches the ring as defined in claim 1 wherein an RF transceiver IC with near field communication capability is situated on said main body portion Min discloses a communication module installed on the ring member comprising a near field communication chip (Min: [Fig. 2], [0045], [0100]).

Regarding Claim 5 (Original), the combination of Min and Daube teaches the ring as defined in claim 4 wherein said RF transceiver is situated proximate said control button Min discloses a communication module comprising a near field communication chip position close to a switch control (Min: [Fig. 2, 7A-B], [0100]).

Regarding Claim 6 (Original), the combination of Min and Daube teaches the ring as defined in claim 3 wherein said data that is collected is communicated to a device, such as a cellphone, a tablet, a personal computer or an AI assistant Daube discloses smart ring data is communicated to a data and executing processing using smartphone, laptop computer, tablet (Daube: [claim 1, 11], [0028], [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Min to incorporate the features of the ring data communication, as taught by Daube since the claimed invention is only a combination of communication component(s) impeded on the ring surface which would have performed the same function in combination as each did separately. In the present case, Min teaches a smart ring comprising communication and sensing components and similarly a smart ring communicating with different processing devices, as taught by Daube would perform that same function disclosed in the instant claim, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Regarding Claim 7 (Original), the combination of Min and Daube teaches the ring as defined in claim 1 wherein said flat portion, when worn, is situated near the bottom of said user's finger proximate said user's palm so that said control button is oriented toward the thumb of said user for easy access while worn Min discloses a flat portion of a smart ring [Fig. 2, 6, 13] where the ring can be worn in any position but does not expressly discloses the flat portion situated at the bottom of user’s finger. Daube discloses a smart ring with a flat portion situated at the bottom of the ring and positioned at the bottom of the user’s finger proximate to the palm when worn (Daube: [Fig. 1, 2]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Min to incorporate the features of the ring flat portion position, as taught by Daube since the claimed invention is only a combination of an inner and outer surface smart ring with impeded components which would have performed the same function in combination as each did separately. In the present case, Min teaches a smart ring to with a circular inner and outer surface comprising sensing components to perform the function of detecting vital health parameters and similarly a smart ring with partial circular inner surface and raised portion comprising sensing component, as taught by Daube would perform that same function disclosed in the instant claim, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Regarding Claim 8 (Original), the combination of Min and Daube teaches the ring as defined in claim 6 wherein software is installed in said cellphone, tablet, personal computer or AI assistant such that said software can utilize said data to provide feedback to said user Min discloses a smart ring comprising sensing components to provide detection of a user condition(s) or status [feedback] such as sleep apnea, calorie consumption, etc., (Min: [0066]). However, Min does not expressly discloses a software installed on a device such as cellphone or tablet to perform processing.  Daube discloses smart ring data is communicated to a data and executing processing using smartphone, laptop computer, tablet (Daube: [claim 1, 11], [0028], [0054]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Min to incorporate the features of the ring data communication, as taught by Daube since the claimed invention is only a combination of communication component(s) impeded on the ring surface which would have performed the same function in combination as each did separately. In the present case, Min teaches a smart ring comprising communication and sensing components and similarly a smart ring communicating with different processing devices, as taught by Daube would perform that same function disclosed in the instant claim, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al (US 2021/0037932 A1 – “Min”) in view of Daube et al. (US 2021/0173451 A1- “Daube”) in view of Wissmar (US 2012/0218184 A1)

Regarding Claim 2 (Original), the combination of Min and Daube teaches the ring as defined is claim 1 wherein said main body portion is made of plastic
The combination of Min and Daube discloses a ring may comprise a non-metal material (Min: [0020]) but does not expressly discloses a plastic.
Wissmar teaches
A smart ring may perform diagnostic comprising a body portion made of plastic (Wissmar: [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Min and Daube to incorporate ring body portion made of plastic, as taught by Wissmar to incorporate a material that is a non-RF shielding material, such as plastic, within the main body portion of the wearable, wellness-tracking ring (Wissmar: [0091]).

Regarding Claim 9 (Currently Amended), the combination of Min and Daube teaches the ring as defined in claim 8,
However, the combination of Min and Daube does not expressly teach feedback includes an action or alert, or reminder.
Wissmar teaches 
wherein said feedback includes one or more of the elements taken from the following: making action recommendations for better health and wellness; provide alerts through said vibration motor such as alarms, reminders or alerting said user when said ring has traveled too far from said cell phone, tablet, personal computer or AI assistant Wissmar discloses a ring comprises an action such as provide a notification to a user  vibration motor (Wissmar: [0101]-[0102])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Min and Daube to incorporate feedback provided by smart ring such as alerting or notification through a vibrating action, as taught by Wissmar to provide a notification to help assist the user (Wissmar: [0047], [0101]).

Regarding Claim 10 (Currently Amended), the combination of Min and Daube teaches the ring as defined in claim 8 However, the combination of Min and Daube does not expressly teach providing an emergency signal to user’s phone or tablet.
Wissmar teaches
wherein said control button can be utilized as an emergency signaler to said cell phone, tablet, personal computer or AI assistant Wissmar discloses a smart ring may perform an action such as transmitting emergency signals to a user smart device and the device transmit the emergency signal to distention (Wissmar: [0047]). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Min and Daube to incorporate a user smart ring providing an emergency signal to the user device, as taught by Wissmar which may help providing an automatic communicate with, for example, an emergency dispatcher, or other remote entity (Wissmar, [0047]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al (US 2021/0037932 A1 – “Min”) in view of Daube et al. (US 2021/0173451 A1- “Daube”) in view of Iliffe – Moon et al. (US 2021/0257080 A1 –“ Iliffe – Moon”)

Regarding Claim 11 (Currently Amended), the combination of Min and Daube teaches the ring as defined in claim 8 Min discloses a ring perform the functions of detecting user’s sleep apnea, sleeping steps, drowsiness (Min: [0066]), however does not expressly discloses evoked relaxation through pace breathing and haptic feedback.
Iliffe – Moon teaches
wherein said ring and associated software are programmed to induce sleep, give indications, interact with the user and evoke relaxation through pace breathing and haptic feedback Iliffe – Moon discloses a user wearable device that is maybe in any form and sensor type receiving an analyzing a user’s bio rhythm and provide different modes to a user such as relation mode, sleep mode through monitoring rhythm such as breathing rate of the user and provide a haptic feedback such as sound, graphics, haptics, etc., associated with the mode (Iliffe - Moon [0004]-[0005], [0019], [0046], [0049], [0059], [0108]). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Min and Daube to incorporate a smart ring and axillary device with a software associated with a user smart ring providing a program for inducing sleep and relation and provide a haptic feedback, as taught by Iliffe – Moon which may help increase a user relaxation and provide benefit  (Iliffe – Moon, [0031], [0064]).
Response to Amendment
Applicant's arguments filed 03/10/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues in substance that:

Applicant's arguments with respect to the specification and claim objections, on page 1, in light of the amended claims, Examiner acknowledge the correction.

Applicant's arguments with respect to the 35 U.S.C. § 112(b) rejection on page 2. 
In light of the claim (claim 9) amendment, Examiner withdraws the 112(b) rejection for claim 9. Claim 3 rejection remains.
 
Applicant's arguments with respect to the 35 U.S.C. § 102 rejection on page 2-3. 
In response to the Applicant amendment and argument in the rejected claims under 102, The reference Min does not expressly disclose a raised portion that creates a non-circular profile of the inner surface where this portion creates a flat plateau. Therefore, Examiner withdraws the 102 rejection.

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 3-4.
In response to the Applicant argument that Min, Sakai, Wissmar, and Iliffe-Moon does not disclose the amended limitations, Examiner finds that the Applicant argument is directed to new added features that was/were not considered and searched in the examined claims.  Examiner has introduced a new reference “Daube” disclosing features in the amended claims.
Therefore, the Applicant argument against Min, Sakai, Wissmar, and Iliffe-Moon is moot.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        

/EVANGELINE BARR/Primary Examiner, Art Unit 3626